DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9 of the response to arguments, filed 5/06/2021, with respect to the support in the specification for the previous amendments have been fully considered and are persuasive.  The 112a rejection of claims 1-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “for each one of the at least some of the spatial regions, a total of two or more pulses are incident at a common location on the sample that corresponds to the one of the at least some of the spatial regions; and for the exposure sequence, a temporal delay between each one of the plurality of pulses and an immediately prior pulse in the exposure sequence is a constant value D,” in combination with the other claimed limitations. 
For example, Sipila (US 7,233,643 B2; previously cited) teaches controlling a pulse repetition rate and Rutberg (US 2013/0271761 A1) teaches a constant pulse rate; however, neither teaches “for each one of the at least some of the spatial regions, a total of two or more pulses are incident at a common location on the sample that corresponds to the one of the at least some of the spatial regions.” Furthermore, Sipila teaches avoiding a common location “to prevent repeated pulses from eating away from the surface of the sample material at one point.” Therefore, it would not have been obvious to modify the prior art such that “for each one of the at least some of the spatial regions, a total of two or more pulses are incident at a common location on the sample that corresponds to the one of the at 
Other prior art of record  (see the previously cited art and additional prior art in previous office actions) teaches pulses at a common location, but the pulses at the common location are intentionally made to have a different time delay than the time delay between pulses at different locations (for example, US 6,008,897 teaches choosing the time period between pulses at a common location to be small enough that there is not enough time to let the plasma spark produced by the first pulse to lose its ionization). Therefore, it would not have been obvious to modify the prior art such that “for each one of the at least some of the spatial regions, a total of two or more pulses are incident at a common location on the sample that corresponds to the one of the at least some of the spatial regions; and for the exposure sequence, a temporal delay between each one of the plurality of pulses and an immediately prior pulse in the exposure sequence is a constant value D,” in combination with the other claimed limitations. 
Finally, the following is noted: some prior art of record teaches intentionally moving the laser beam while it scans very slowly. In this case, the locations of subsequent pulses would overlap. However, the examiner considers the successive pulses as being incident on different locations, since the pulse positon is intentionally being moved. And therefore, the examiner interprets this as not reading on the claimed “common location.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877